ACCEPTED
                                                                                    01-15-00391-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                                6/5/2015 5:20:33 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK


                      IN THE COURT OF APPEALS
                  FOR THE FIRST APPELLATE DISTRICT
                                                                  FILED IN
                                                           1st COURT OF APPEALS
                              NO. 01-15-00391-CV               HOUSTON, TEXAS
                                                           6/5/2015 5:20:33 PM
                                                           CHRISTOPHER A. PRINE
           EMJO INVESTMENTS, LTD. and H.J. VON           DER  GOLTZClerk
                                                                     Appellants
                                           v.

                        BRILLIANT NOVELTY, L.L.C.
                                                                       Appellee

           APPELLANTS’ SECOND UNOPPOSED MOTION
       FOR EXTENSION OF TIME TO FILE APPELLANTS’ BRIEF

      Appellants Emjo Investments, Ltd. and H.J. von der Goltz file this

Unopposed Motion for Extension of Time to File Appellants’ Brief under the

authority of Texas Rule of Appellate Procedure 10.5(b) and would respectfully

show the following:

      1.     This is Appellants’ second request for an extension of time to file

their opening brief.

      2.     Pursuant to this Court’s order dated May 11, 2015, Appellants’

opening brief is due June 8, 2015.

      3.     Appellants request a 4-day extension of the briefing deadline,

extending the deadline to June 12, 2015.

      4.     This is an accelerated appeal. TEX. CIV. PRAC. & REM. CODE §

51.014(a)(7).

      5.     Counsel for Appellants requests this extension to accommodate her
workload which has included a heavy briefing schedule in other matters and

personal time off for the birth of a grandchild.

      Wherefore, Appellants Emjo Investments, Ltd. and H.J. von der Goltz

respectfully request that the Court extend the time for them to file their opening

brief by 4 days, up to and including June 12, 2015.

                                              Respectfully submitted,

                                              ELLISON & KELLER, P.C.

                                              /s/Kelley M. Keller
                                              By: Kelley M. Keller
                                              State Bar No. 11198240
                                              5120 Woodway, Suite 6019
                                              Houston, Texas 77056
                                              Telephone: 713-266-8200
                                              Facsimile: 713-266-8201
                                              kkeller@ellison-keller.com

                                              Attorneys for Appellants




                                         2
                          CERTIFICATE OF CONFERENCE

       I, Kelley M. Keller, certify that I conferred with counsel for the Appellee
regarding the briefing schedule in this appeal. Counsel for Appellee is not opposed
to the relief sought in this motion.

                                                  /s/Kelley M, Keller
                                                  Kelley M. Keller

                              CERTIFICATE OF SERVICE

      A true and correct copy of Appellants’ Second Unopposed Motion for
Extension of Time to File Appellants’ Brief has been forwarded to all counsel of
record on June 5, 2015, via email and/or eservice as follows:

Asher Griffin                                  Jane Langdell Robinson
Chris Sileo                                    Jamie Aycock
Sean Flammer                                   AHMAD. ZAVITSANOS, ANAIPAKOS, ALAVI &
SCOTT, DOUGLASS & MCCONNICO, LLP                MENSING P.C.
600 Congress Ave., Ste 1500                    3460 One Houston Center
Austin, Texas 78701-2589                       1221 McKinney Street
Facsimile: 512-474-0731                        Houston. Texas 77010
agriffin@scottdoug.com                         Facsimile: 713-658-0062
                                               jrobinson@azalaw.com
Attorneys for Defendants                       jamieaycock@azalaw.com
Chalsys Capital Partners, Meliora Energy
Technologies, S.a.r.L, and Sonia Lo            Attorneys for Appellant Christoph Henkel

F. Eric Fryar                                  George W. Shepherd III
Matthew Buschi                                 Shepherd, Scott, Clawater, & Houston, L.L.P.
Christina Richardson
FRYAR LAW FIRM, P.C.
912 Prairie, Suite 100
Houston, Texas 77002-3145
Facsimile: 281-605-1888
eric@fryarlawfirm.com

Attorneys for all Intervenors/Plaintiffs


                                                  /s/Kelley M. Keller
                                                  Kelley M. Keller


                                           3